Citation Nr: 1421904	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for additional development. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Veteran was treated from January 2010 to December 2011 by a private physician, Dr. J.H.  In January 2010 treatment records, Dr. J.H. noted the Veteran seemed depressed, anxious, angry, disheartened and irritable, and while the Veteran denied suicidal ideation, Dr. J.H. stated he "strongly suspect[ed] there is some."  Dr. J.H. assigned a global assessment of functioning (GAF) score of 35-40.

February 2010 treatment records from Dr. J.H. show the Veteran demonstrated an inability to stop or reduce intrusive thoughts or ruminations.  Dr. J.H. suggested the Veteran was "only one misstep away from going off on somebody."  Dr. J.H. noted The Veteran lacked trust, and was isolated at work and social situations.  Further the Veteran could not "do complex thinking," his mood was depressed, and he suffered from sleep disturbances.

May 2010 private treatment records reflect the Veteran had relapsed, and was very angry and "not doing very well with all the symptoms from PTSD."  June 2010 records noted the Veteran had difficulty with his attention, concentration and focus.  October 2010 records showed continuing symptoms of hypervigilance, irritability, and frustration.  July 2011 records showed consistent disturbance in motivation and mood (depression and irritability), difficulty in establishing effective work and social relationships, continuous depression and anxiety, and near continuous panic.  Dr. J.H. also noted an inability to function normally with others, and noted a "clear impairment" of impulse control, such as unprovoked irritability with periods of violence.

The April 2014 Brief submitted by the Veteran's representative asserted that the VA examination issued in January 2011 was inadequate because it was not based on a review of the Veteran's full medical history, as the Veteran's private treatment notes from Dr. J.H. were not associated with the claims file at the VA examination in January 2011, nor were they reviewed by the VA examiner.

For the foregoing reasons, the Board finds that a new VA examination should be issued concerning the Veteran's PTSD in order to identify the symptoms associated with the Veteran's PTSD and to fully assess the impact such symptoms have on the Veteran's occupational and social functioning, in light of the new medical evidence.  All lay and medical evidence should be considered, to include all treatment records from Dr. J.H.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with medical opinion to assist in determining the severity of the Veteran's psychiatric disabilities.  The claims file should be made available to the examiner for review of the history in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact the symptoms associated with his PTSD have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(1) Identify the symptoms associated with the Veteran's service-connected PTSD;

(2) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected PTSD; and

(3) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's PTSD result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

2.  Then, the RO should re-adjudicate the issue of entitlement to an (increased) initial for PTSD, currently evaluated at 30 percent disabling.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



